Case 2:15-cv-02713-SDW-LDW Document 111-1 Filed 03/25/19 Page 1 of 4 PageID: 919




                            UNITED STATES DISTRICT COURT
                 DISTRICT OF NEW JERSEY (NEWARK VICINAGE)




  STEVEN J. TRZASKA,
                                     Plaintiff,


                       v.
                                                         CIVIL ACTION
  L'OREAL USA, INC. and                                  No. 2: 15-cv-02713-SDW-SCM
  L'OREAL, S.A.,
                                  Defendants.            Return Date: May 6, 2019




   MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL
                  FOR PLAJNTIFF BY RAYNES LAWN HEHMEYER



         In accordance with Local Civil Rule 102.1, Raynes Lawn Hehmeyer respectfully

  seeks leave to withdraw from representing Plaintiff in this case.

                                        DISCUSSION


         Under Local Rule 103 .1, practice before this Honorable Court is governed by the

  Rules of Professional Conduct as enumerated by the New Jersey Supreme Court. New

  Jersey Rule of Professional Conduct Rule 1.16, details the circumstances in which

  withdrawal by counsel of record is permitted    (see   RPC 1.16(b)) and required   (see.   RPC

  1.16(a)).   See Cuadra v.Univision Commc'ns, Inc.,         No. 09-4946 (JLL), 2012 WL

  1150833, at *4 (D.N.J. Apr.4, 2012) (evaluating withdrawal motion under RPC 1.16).

         In particular, a lawyer "shall withdraw" if (1) "the representation will result in

  violation of the rules of professional conduct or other law," (2) "the lawyer's physical or
Case 2:15-cv-02713-SDW-LDW Document 111-1 Filed 03/25/19 Page 2 of 4 PageID: 920



  mental condition materially impairs the lawyer's ability to represent the client," or (3)

  "the lawyer is discharged." RPC l.16(a). And a lawyer "may withdraw" if (1)

  "withdrawal can be accomplished without material adverse effect on the interests of the

  client," (2) "the client persists in a course of action involving the lawyer's services that

  the lawyer reasonably believes is criminal or fraudulent," (3) "the client has used the

  lawyer's services to perpetrate a crime or fraud," (4) "the client insists upon taking action

  that the lawyer considers repugnant or with which the lawyer has a fundamental

  disagreement," (5) "the client fails substantially to fulfill an obligation to the lawyer

  regarding the lawyer's services and has been given reasonable warning that the lawyer

  will withdraw unless the obligation is fulfilled," (6) "the representation will result in an

  unreasonable financial burden on the lawyer or has been rendered unreasonably difficult

  by the client," or (7) "other good cause for withdrawal exists."

         In this case, withdrawal is appropriate under RPC 1.16. The specific facts and

  circumstances supporting this motion, however, must be kept confidential under RPC 1.6,

  which governs the confidentiality of client infonnation. If the Court requires additional

  information to evaluate the basis for withdrawal, we respectfully request that the Court

  schedule an   in camera   hearing before Judge Wettre, outside the presence of all other

  parties, and permit counsel to submit a declaration detailing the reasons for withdrawal,

  in camera,   in advance thereof, in order to ensure that the confidentiality of our client's

  information is preserved.
Case 2:15-cv-02713-SDW-LDW Document 111-1 Filed 03/25/19 Page 3 of 4 PageID: 921




                                      CONCLUSION


        The motion to withdraw should be granted. If the Court needs additional

  information, we respectfully request that the Court schedule an   in camera   hearing before

  Judge Wettre and permit the submission of an   in camera   declaration.



                                                       Respectfully submitted,



                                                    � ?
                                                    �--
                                                        ?                               ====---
                                                                            Daniel Bencivenga
                                                                             Amber M. Racine
                                                                            Harold I. Goodman
                                                                        admitted pro hac vice




  Dated: March 25, 2019
Case 2:15-cv-02713-SDW-LDW Document 111-1 Filed 03/25/19 Page 4 of 4 PageID: 922



                              CERTIFICATE OF SERVICE


         On March 25, 2019,   I   served a true and correct copy of this memorandum on all

  counsel of record via the Court's ECF system; and served a copy upon Mr. Trzaska at his

  home address via certified mail, return receipt requested and Federal Express.
